DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
The Amendment and Response filed March 25, 2022 is acknowledged. 
Claims 1, 3-7 and 9-12 were pending. Claims 1, 5-7 and 11-12 are being examined on the merits. Claims 3-4 and 9-10 are canceled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 25, 2022 has been entered.
 
Response to Arguments
Applicant’s arguments filed March 25, 2022 have been fully considered.

Rejection of claims 1, 3, 5, 7, 9 and 11 under 35 USC § 103 over Hirao in view of Ermert; Rejection of claims 4 and 10 under 35 USC § 103 over Hirao in view of Ermert and Park; Rejection of claims 6 and 12 under 35 USC § 103 over Hirao in view of Ermert and Abramson
Applicant argues that the prior art rejections of the pending claims should be 
withdrawn, as a prima facie case of obviousness has not been established as to the structure recited in independent claims 1 and 7, based on the combination of Hirao and Ermert (Remarks, p. 6). Specifically, Applicant argues that, while Hirao discloses a genus of embodiments of modified nucleoside triphosphates, Hirao only includes one working example directed to a single species of modified nucleoside triphosphate; specifically, 5’-γ-amidotriphosphate wherein the γ-position is substituted with an amino group (Remarks, pp. 6-8). Applicant concludes the following: 
Therefore, although Hirao alleges to teach a method of nucleic acid replication with improved selectivity by the use of the modified deoxyribonucleoside 5’-triphosphate, in which the hydroxyl group of phosphoric acid at the gamma-position is substituted with a group from an alleged genus “selected from an amino group, a methylamino group, a dimethylamino group, a mercapto group and a fluoro group” (for example, as stated in paragraphs [0089]-[0090]), what Hirao actually teaches is “improved” selectivity only within the context of the base pairing that involves [the embodiment in the working example], which is a single species of an amino-modified dNTP (Remarks, p. 7).

	The Examiner disagrees. First, the Examiner notes that these arguments are similar to the arguments presented in the Response filed August 31, 2021. The Examiner directs Applicant’s attention to, and reiterates, the Response to Arguments in the Final Office Action, mailed December 7, 2021. Second, Applicant has apparently taken the position that even though Hirao explicitly states that substituting the hydroxyl group of phosphoric acid in the gamma-position with a fluoro group improves the selectivity (paras. 89-90), this explicit teaching should be considered merely an “allegation” because the embodiment described in the Hirao working example includes a different species of substitution. Consequently, Applicant concludes that the “the skilled artisan would … have doubts about the veracity of Hirao’s ‘genus’ of modified triphosphates having improved or increased selectivity” (Remarks, p. 8). However, it is not clear why Applicant takes the position that it is specifically the veracity of the genus having improved or increased selectivity that is doubtable. If Hirao’s disclosure is subject to doubts about veracity, perhaps the data in the working example should be doubted, or perhaps the data in Table 1 should be doubted, or the data in Table 2-1, or the data in Table 2-2. It is not clear to the Examiner why the ordinary artisan would think that some of Hirao’s teachings should be doubted (and then ignored), but the only teachings that are selected out for this ignominious position would be the data relating to the improved selectivity of the genus of modified triphosphates. Applicant has presented no evidence to support their conclusion that Hirao is not enabled, or that the ordinary artisan would doubt that Hirao’s teachings in paras. 89-90 are not generally applicable in the context of PCR. Further, the instant claims do not exclude amplification methods like those of Hirao that use non-naturally occurring nucleotides. So even assuming for the sake of argument that Applicant’s position is correct that Hirao’s fluorine-modified nucleotide is not useful in conventional PCR, it is not relevant because Hirao’s fluorine-modified nucleotide is useful in the context of the Ds/Pa-containing reaction in Hirao, which is not excluded in the instant claims.
The Examiner is not aware of any section of the MPEP or any case law that would permit the Examiner to ignore an explicit and clear teaching in the art simply because Applicant decides to take the entirely unsurprising, and to use Applicant’s words, “factually inaccurate and unsupported” position that a teaching which is unhelpful to them has questionable veracity. If Applicant understands the MPEP or case law to instruct otherwise, they should provide appropriate citations. Similarly, if Applicant is aware of any section of the MPEP or case law that instructs that teachings relating to a genus may be ignored or deemed to have questionable veracity simply because the author did not provide working examples of literally every species in the genus, they should provide citations for that, as well.
	
	Applicant additionally argues that the ordinary artisan would not combine the teachings of Hirao and Ermert, in part, because neither Ermert, nor references cited in Ermert, teach or suggest the of use fluorine-substituted nucleotide phosphates in reactions that involve nucleic acid polymerases (Remarks, pp. 8-9). Applicant also argues that Ermert cites a reference teaching using 19F NMR, not PCR (Remarks, p. 8).
The Examiner disagrees. Applicant’s interpretation of the teachings of Ermert (and the references cited therein) may or may not be reasonable, but it is not relevant the rejection of record. Hirao, not Ermert, was cited for teaching the use of fluorine-substituted nucleotide phosphates in reactions that involve nucleic acid polymerases. Finally, regarding the argument relating to references cited within Ermert being directed to 19F NMR as opposed to PCR, the Examiner notes that the portions of Ermert cited in the prior art rejections also refer to a Korlach paper that teaches using nucleoside phosphates for sequencing.  
	These arguments are not persuasive. The rejections are maintained to the extent that they apply to the currently amended claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hirao1 (EP 1 970 445 A1) in view of Ermert2 (Phosphate-Modified Nucleotides for Monitoring Enzyme Activity, Top Curr Chem (Z), 375: 28, 1-25, 2017) and Park3 (Facilitation of polymerase chain reaction with thermostable inorganic pyrophosphatase from hyperthermophilic archaeon Pyrococcus horikoshii, Appl Microbiol Biotechnol, 85: 807-812, 2009).

Regarding independent claim 1, Hirao teaches or suggests … 
A method of detecting the presence or absence of a target nucleic acid sequence in a sample comprising: a) performing an amplifying step comprising contacting the sample with amplification reagents to produce an amplification product if the target nucleic acid sequence is present in the sample (para. 10: “a method for replicating [i.e., amplifying] a nucleic acid wherein a deoxyribonucleoside 5’-triphosphate, in which the … [γ] phosphoric acid … is substituted with a fluoro group”; para. 12: “a DNA polymerase … is used during the replication reaction”; para. 94: “[r]eplication reaction is not limited in any way except for using the above substrates”; para. 146: “nucleic acid of the present invention encompasses single-stranded or double-stranded RNA or DNA”; para. 191: “Figure 12 shows the amplification efficiency of PCR products from [target] DNA1, DNA3 to DNA10 …”);
and b) detecting the amplification product (para. 133: “nucleoside or nucleotide … which … is substituted with a fluorescent molecule allows nucleic acid detection”; “Figure 12 shows the amplification efficiency of PCR products from DNA1, DNA3 to DNA10 …”);
wherein the amplification reagents comprise a modified nucleoside polyphosphate having the recited structure, where R = purine or pyrimidine base or an analog, and n = 1 (para. 10: “a deoxyribonucleoside 5’-triphosphate, in which the … [γ] phosphoric acid … is substituted with a fluoro group”).

Regarding the limitation in the claim 1 preamble reciting “detecting the … absence of a target nucleic acid”, Hirao does not explicitly teach this limitation. However, Hirao does teach the use of PCR to amplify target DNAs (as noted above). The ordinary artisan understands that if a target DNA is not present in a sample, it would also not be amplified during the PCR, and, consequently would not be detectable after the reaction, or stated differently, the PCR would detect the absence of target nucleic acid. It is also an inherent property of PCR that this would be the case.

Ermert teaches the claim 1 limitation that n=2 in the recited structure (p. 3, paras. 2-3: “[m]any terminally phosphate-modified nucleotides have a length of the phosphate chain of three phosphoanhydride units as found in the most common NTPs … For several applications ... it has been shown that longer phosphate chains are beneficial … a nucleoside tetraphosphate … [or] even longer phosphate chains”).

Park teaches the claim 1 limitation requiring that the amplification reagents further comprise a thermostable inorganic pyrophosphatase enzyme (p. 810, right col., para. 3).


Regarding independent claim 7, Hirao teaches … 
A method of amplifying a target nucleic acid sequence (para. 10: “a method for replicating [i.e., amplifying] a nucleic acid wherein a deoxyribonucleoside 5’-triphosphate, in which the … [γ] phosphoric acid … is substituted with a fluoro group”; para. 12: “a DNA polymerase … is used during the replication reaction”; para. 146: “nucleic acid of the present invention encompasses single-stranded or double-stranded RNA or DNA”; para. 191: “Figure 12 shows the amplification efficiency of PCR products from [target] DNA1, DNA3 to DNA10 …”);
using amplification reagents, wherein the amplification reagents comprise a modified nucleoside polyphosphate having the recited structure, where R = purine or pyrimidine base or an analog, and n = 1 (para. 10: “a deoxyribonucleoside 5’-triphosphate, in which the … [γ] phosphoric acid … is substituted with a fluoro group”).

Ermert teaches the claim 7 limitation that n=2 in the recited structure (p. 3, paras. 2-3: “[m]any terminally phosphate-modified nucleotides have a length of the phosphate chain of three phosphoanhydride units as found in the most common NTPs … For several applications ... it has been shown that longer phosphate chains are beneficial … a nucleoside tetraphosphate … [or] even longer phosphate chains”).

Park teaches the claim 7 limitation requiring that the amplification reagents further comprise a thermostable inorganic pyrophosphatase enzyme (p. 810, right col., para. 3).

Prior to the effective filing date of the claimed invention, it would have been prima facie obvious to practice the method of Hirao and incorporate the longer phosphate chains of Ermert. Hirao teaches the need to increase the efficiency and selectivity of PCR reactions (para. 7). Ermert teaches that nucleotides with additional phosphate groups, include tetraphosphates, have superior enzyme turnover (p. 3, para. 3). Therefore, the ordinary artisan would have been motivated to include the n=2 phosphate chain of Ermert in the Hirao substituted deoxyribonucleoside 5’-triphosphate in order to increase the enzyme turnover, and hence efficiency, of the Hirao method, and would have had an expectation of success, as Hirao teaches the nucleosides can be modified in a number of different ways.
It also would have been prima facie obvious to practice the method of Hirao plus Emert and further incorporate the pyrophosphatase enzyme of Park. Hirao teaches the need to increase the efficiency and selectivity of PCR reactions (para. 7). Park teaches that the presence of pyrophosphate in a reaction inhibits PCR, and that adding pyrophosphatase to the reaction mixture enhances the yield of PCR products (p. 810, right col., para. 3). Therefore, the ordinary artisan would have been motivated to include the Park pyrophosphatase enzyme in the Hirao method in order to increase the reaction yield, and hence efficiency, of the Hirao method, and would have had an expectation of success, as Hirao does not limit the enzymes that can be used in the amplification reaction.

Regarding dependent claims 5 and 11, Hirao additionally teaches wherein the amplification reagents further comprise a nucleic acid polymerase (para. 12).

	In view of the foregoing, 1, 5, 7 and 11 are prima facie obvious over Hirao in view of Emert and Park.

Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hirao (EP 1 970 445 A1) in view of Ermert4 (Phosphate-Modified Nucleotides for Monitoring Enzyme Activity, Top Curr Chem (Z), 375: 28, 1-25, 2017) and Park (Facilitation of polymerase chain reaction with thermostable inorganic pyrophosphatase from hyperthermophilic archaeon Pyrococcus horikoshii, Appl Microbiol Biotechnol, 85: 807-812, 2009) as applied to claims 1, 5, 7 and 11 above, and further in view of Abramson5 (US Patent No. 5,455,170).

Regarding dependent claims 6 and 12, Abramson teaches wherein the nucleic acid polymerase possesses reverse transcriptase activity (abstract; col. 4, ll. 52-55: describes use of enzyme TZ05 in PCR).

Prior to the effective filing date of the claimed invention, it would have been prima facie obvious to practice the method of Hirao plus Ermert and Park, discussed above, and incorporate the TZ05 enzyme of Abramson. Hirao teaches the need to increase the efficiency and selectivity of PCR reactions (para. 7). Abramson teaches that TZ05 enzyme has both reverse transcriptase and polymerase activity. The ordinary artisan would have been motivated to include the Abramson TZ05 enzyme in the Hirao method in order to complete the transcribing and amplifying steps in a single step, which would increase the throughput and efficiency of the Hirao method, and would have had an expectation of success, as Hirao does not limit the enzymes that can be used in the amplification reaction.

In view of the foregoing, claims 6 and 12 are prima facie obvious over Hirao in view of Ermert and Park, and further in view of Abramson.

Conclusion
Claims 1, 5-7 and 11-12 are being examined, and are rejected. No claims are allowed.
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN GREENE whose telephone number is (571)272-3240. The examiner can normally be reached M-Th 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.L.G./Examiner, Art Unit 1637                                                                                                                                                                                                        
/ANGELA M. BERTAGNA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Hirao was cited in the Information Disclosure Statement submitted August 7, 2019.
        2 Ermert was cited in the Information Disclosure Statement submitted March 19, 2019.
        3 Park was cited in the PTO-892 Notice of References Cited mailed March 2, 2021.
        4 Ermert was cited in the Information Disclosure Statement submitted March 19, 2019.
        5 Abramson was cited in the PTO-892 Notice of References Cited mailed March 2, 2021.